Citation Nr: 1616423	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lung disorder, to include asbestosis and mesothelioma.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for vision problems.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for high levels of lead in the body.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a lung disorder, to include asbestosis and mesothelioma.

7.  Entitlement to service connection for vision problems.

8.  Entitlement to service connection for high levels of lead in the body.

9.  Entitlement to service connection for diabetes mellitus, type 2.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for degenerative disc and joint disease of the lumbar spine.

12.  Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, January 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

New and material evidence, namely a statement from the Veteran's treating psychiatrist, was received within one year of the May 2009 rating decision denying service connection for PTSD.  Accordingly, the May 2009 rating decision is not final, and is the proper decision on appeal to the Board in relation to that claim.  38 C.F.R. § 3.156(b).  The Board has recharacterized the issue as reflected on the preceding page to ensure that all psychiatric diagnoses are considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

All service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in May 2009, the RO denied the Veteran's claims of entitlement to service connection for headaches; vision problems; a lung disorder, to include asbestosis and mesothelioma; and high levels of lead in the body.  The Veteran did not appeal that decision, and new and material evidence was not received with regard to these issues within one year of its issuance.

2.  Evidence added to the record more than one year since the final May 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for headaches; vision problems; a lung disorder, to include asbestosis and mesothelioma; and high levels of lead in the body.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied the claims for service connection for headaches; vision problems; a lung disorder, to include asbestosis and mesothelioma; and high lead levels in the body is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for headaches; vision problems; a lung disorder, to include asbestosis and mesothelioma; and high lead levels in the body.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence

The RO first denied service connection for headaches; vision problems; a lung disorder, to include asbestosis and mesothelioma; and high levels of lead in a May 2009 rating decision.  With respect to headaches, the RO found no evidence of this condition in service, no evidence of a clinical diagnosis, and no evidence of asbestos or chemical exposure.  With respect to vision problems, the RO found no evidence of a condition in service, no evidence of a current diagnosis, and no evidence that any vision problem resulted from asbestos or chemical exposure.  With respect to a lung disorder, the RO found no evidence of mesothelioma or asbestosis in service, no current diagnosis of mesothelioma or asbestosis, and no evidence of exposure to asbestos in service.  With respect to high levels of lead in the body, the RO found no evidence of high levels of lead during service, no current diagnosis of high levels of lead, and no evidence of exposure to asbestos during service; it further found that high levels of lead in the body is not a disabling condition.  The Veteran did not appeal this decision.  In this regard, the Veteran's May 2009 statement requesting that the RO "reopen" his claims, is not reasonably construed as a notice of disagreement with the May 2009 decision and desire for appellate review.  See 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  No new and material evidence was received within one year of that decision.  Consequently, the May 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for headaches; vision problems; a lung disorder, to include asbestosis and mesothelioma; and high levels of lead in the body since the May 2009 rating decision.  Specifically, at his February 2016 Board hearing, the Veteran testified that he currently experiences headaches and receives treatment for them.  See transcript, pp. 26, 31.  He further testified that his vision problems are due to "riding down to the field and not wearing any [protection]," and to a "spark [that] hit me in the eye" while welding in service.  Id., pp. 32-33.  He also testified that a clinician diagnosed him with chronic obstructive pulmonary disease (COPD), and that a VA clinician told him that his asbestos exposure in service caused his COPD.  Id., pp. 28-30.  Finally, the Veteran testified that heavy metals are present in Agent Orange, and that his doctors have told him that his high lead levels were caused by exposure to heavy metals.  Id., pp. 27-28.

The foregoing evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence was not available at the time of the May 2009 denial, it is new.  As it regards the reason for the denial of his claims for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for headaches; vision problems; a lung disorder, to include asbestosis and mesothelioma; and high levels of lead.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

The previously denied claim of entitlement to service connection for headaches is reopened.

The previously denied claim of entitlement to service connection for vision problems is reopened.

The previously denied claim of entitlement to service connection for a lung disorder, to include asbestosis and mesothelioma, is reopened.

The previously denied claim of entitlement to service connection for high levels of lead in the body is reopened.


REMAND

Remand is warranted for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, because the Veteran has provided two non-Vietnam stressors which he believes caused his diagnosed PTSD.  At his February 2016 Board hearing, the Veteran first testified that his mental disorder comes from "being accused of murder and being tortured, put in a stockade and then being exonerated from it."  See transcript, p. 21.  He explained that this occurred in 1973, when he responded to an accident where a warrant officer was killed.  Id., pp. 21-22.  Second, the Veteran testified that during service, "two guys tried to rape me."  Id., p. 22.  Remand is required in order to attempt verification of these stressors, and to provide an examination.  The Veteran should also be notified that sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, as required by 38 C.F.R. § 3.304(f)(5).

Remand is warranted for the Veteran's claim of entitlement to service connection for headaches because the Veteran is competent to observe that he experiences headaches and receives treatment for same.  Id., pp. 26, 31.  The Veteran further contends in a March 2008 statement that "I suffer from chronic headaches...due to the exposure" to chemicals and asbestos in service.  Based on the foregoing, a VA examination is required.  

Remand is warranted for the Veteran's claim of entitlement to service connection for vision problems because he has provided lay evidence linking them to three events in service.  First, in a March 2008 statement, the Veteran asserted that "I suffer from...vision problems due to the exposure" to chemicals and asbestos in service.  Second, in his February 2016 Board hearing testimony, the Veteran reported that his vision problems are due to "riding down to the field and not wearing any [protection]" in service.  See transcript, p. 32.  Third, he testified that a "spark hit me in the eye" while he was welding in service, and his eye problem "seems to build like a fungus up on that spot where it's been scratched."  Id., p. 33.  Therefore, a VA examination is required.

Remand is warranted for the Veteran's claim of entitlement to service connection for diabetes mellitus, type 2.  The Veteran testified in February 2016 that he has a diagnosis of diabetes from VA clinicians since 2007.  Id., pp. 3, 9, 11.  However, the VA treatment records in the claims file are sporadic and only dated through 2010.  In this regard, the AOJ has referred to an "electronic review" of treatment records through September 2014.  See October 2014 Supplemental Statement of the Case (SSOC).  The Board emphasizes that these records must be physically associated with the Veteran's claims file.  Additionally, as these records may be relevant to the Veteran's claim for high levels of lead in the body, action on that matter is deferred.

Remand is warranted for the Veteran's claim of entitlement to service connection for a lung disorder, to include asbestosis and mesothelioma.  In a March 2008 statement, the Veteran asserted that "I suffer from chronic headaches...due to the exposure" to chemicals and asbestos in service.  The Veteran testified at his February 2016 Board hearing that he was first diagnosed with asbestosis in 1996, and that his asbestosis was caused by "all the blankets and all the APCs, all the covers for all the motors and all the engines that I pulled and all that.  Exhausts, all the brake pads, it was just loaded [with asbestos], and even the...cast irons."  See transcript, pp. 28-29.  The Veteran likewise reported asbestos exposure in service in December 2005 and July 2008 letters, and to his treating VA clinician in May 2009.  Finally, the Veteran testified that a VA clinician told him that his asbestos exposure caused his diagnosed COPD.  Id., p. 30.  Based on this evidence, remand is required to provide a VA examination.

Remand is warranted for the Veteran's claim of entitlement to service connection for degenerative disc and joint disease of the lumbar spine.  The Veteran testified at his February 2016 Board hearing that his lumbar spine disorder "started from where I jumped off a helicopter....We had to make three night drops....with so many people hurt, we still had our last drop so...they put us in a gym and we jumped off a ladder on sandbags and all I did was reinjure it again....it's given me problems ever since."  Id., pp. 19-20.  In November 2005, Dr. Evans performed MRI testing and diagnosed severe degenerative bony and disc disease involving the lumbar spine, particularly at L3-4, L4-5, and L5-S1.  In July 2009, Dr. Evans performed additional MRI testing and diagnosed degenerative bony and disc disease, with fairly prominent disc space narrowing and degenerative irregularity at the endplates, at L3-4, L4-5, and L5-S1.  Therefore, remand is required to provide a VA examination.

Remand is warranted for the Veteran's claim of entitlement to service connection for hepatitis.  The Veteran testified at his February 2016 Board hearing that he was diagnosed with hepatitis by Dr. Roddy, and received treatment for hepatitis in 1987, 1994, or 1995 at Helen Keller Hospital.  See transcript, pp. 15-16.  These records must be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records dated since March 2008.  In this regard, a notation that an "electronic review" of such records was conducted, as in the October 2014 SSOC, will not suffice.  Instead, the records must be associated with the electronic claims file.

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment, to include updated records from Dr. Roddy and records from Helen Keller Hospital.

3.  Provide the Veteran with PTSD personal assault notice consistent with 38 C.F.R. § 3.304(f)(5).

4.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his PTSD and any other acquired psychiatric disorder found.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must indicate whether the Veteran meets the criteria for a DSM-5 diagnosis of PTSD, and if so, the examiner should identify the stressor(s) upon which such diagnosis is based.  If a PTSD diagnosis is deemed appropriate, the VA examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If a diagnosis of PTSD is not made, the examiner should provide a detailed discussion of why the Veteran does not meet the DSM-5 PTSD diagnostic criteria for that diagnosis, and specifically consider any records diagnosing PTSD detailed below.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether such disability is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.

In offering this opinion, the examiner should consider the following documents:

* The Veteran's February 1976 statement that "I did good at first and liked the Army although I was under constant strain and emotional disorder because when I went home my [disabled veteran] father was drunk and crazy and I worried about my mother having to live under those conditions. The more I went home, the more I became depressed."

* An April 2003 diagnosis of anxiety by an unnamed private clinician.

* Diagnoses of anxiety by Dr. Evans, dated March 2004 and February 2006.

* An October 25, 2006 VA treatment record documenting the Veteran's reported stressors, and providing diagnoses of severe, chronic PTSD, and bipolar disorder.

* A September 6, 2007 VA treatment record wherein the Veteran reported experiencing nightmares due to his military job of recovering bodies from accidents; the VA clinician diagnosed depression and PTSD.

* An October 15, 2007 VA treatment record in which the Veteran reported seeing multiple deaths in service.

* A June 2008 statement in which the Veteran reported that he had to remove bodies of the deceased, and that he was sexually assaulted by two men in service.

* The Veteran's August 2008 PTSD stressor statement.

* The Veteran's November 2008 statement to a treating VA clinician that his poor finances have caused increased anxiety and depression.
* Diagnoses of psychosis, PTSD, generalized anxiety disorder (GAD), insomnia, and cyclothymic disorder by Dr. Roddy, dated January 2009.

* VA clinicians' diagnoses of PTSD in October 2009, May 2010, and August 2010.

* An October 2009 VA treatment record in which the Veteran reported connecting his negative feelings with Vietnam memories/trauma, and a November 2009 VA treatment record documenting that the Veteran had no Vietnam service.

* An October 2010 statement from a fellow service member to the effect that he saw the Veteran recover the vehicle in which a warrant officer, their supervisor, had been killed.

* The Veteran's February 2016 Board hearing testimony ascribing his PTSD to being sexually assaulted in service, and "being accused of murder and being tortured, put in a stockade and then being exonerated from it."  See transcript, pp. 21-22.

* The Veteran's March 2016 VA Forms 21-4138 and 21-0781a, describing his military sexual trauma (MST) by two male soldiers, and his commander's threatening him not to report it.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his headaches.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are related to or had their onset during service.

In offering this opinion, the examiner should consider the following documents:

* The Veteran's March 2008 statement that his chronic headaches are due to exposure to chemicals and asbestos in service.

* The Veteran's February 2016 Board hearing testimony that he has migraine headaches off and on, for which he is receiving treatment.  See transcript, pp. 26, 31.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

6.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his vision problems.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vision problems are related to or had their onset during service.

In offering this opinion, the examiner should consider the following documents:

* The Veteran's March 2008 statement that his vision problems are due to exposure to chemicals and asbestos in service.

* The Veteran's February 2016 Board hearing testimony that his partial blindness in one eye is due to riding down to a field while not wearing any protection, and getting hit in the eye by a spark while welding in service.  See transcript, pp. 32-33.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

7.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his lung disorder.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung disorder, to include COPD, asbestosis, or mesothelioma, is related to or had its onset during service.

In offering this opinion, the examiner should consider the following documents:

* The Veteran's March 2008 statement that he has asbestosis and mesothelioma due to exposure to chemicals and asbestos in service.

* The Veteran's February 2016 Board hearing testimony that a VA clinician told him that his asbestos exposure caused his diagnosed COPD.  See transcript, pp. 28-30.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

8.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his lumbar spine degenerative disease.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine degenerative disease is related to or had its onset during service.
In offering this opinion, the examiner should consider the following documents:

* Service treatment records, dated May 14, 1974, documenting that the Veteran "fell off trampoline last night.  C/o pain area of T-10 to L-2.  Xray negative.  Imp: muscle sprain."

* A December 1988 unnamed private clinician's finding of "Low back pain. Yesterday at work did a lot of heavy lifting but not aware of any specific injury."  The clinician diagnosed the Veteran with a lumbosacral sprain.

* A March 1989 private treatment record documenting that the Veteran "Reported to medical complaining with pain middle lower back....Date of injury 89-03-29.  Relates he was helping to lift a pump and injured his back on the job."

* A March 1990 private treatment record documenting that the Veteran was "Complaining [of] back pain.  Relates that on 90-03-26 he was working in a drum and he twisted his back."  The clinician diagnosed "Muscle spasm."

* An April 2003 private clinician's diagnosis of lumbar spine degenerative disc disease.

* A November 2005 lumbar spine MRI performed by Dr. Evans, who diagnosed severe degenerative bony and disc disease involving the lumbar spine, particularly at L3-4, L4-5, L5-S1.

* A February 2006 diagnosis by Dr. Evans of degenerative lumbosacral disc.
* A September 2007 VA treatment record documenting x-ray evidence of "minimal curvature of the lumbar spine convex to the left with advanced degenerative disc disease and associated spondylosis at the L3-L4, L4-L5, and L5-S1 levels."

* An October 2007 VA treatment record documenting back and sciatic nerve pain, beginning in May 2007.  Also of record is a November 2009 VA clinician's note that "The Veteran is not able to work since he had a back injury in May of 2007."

* A July 2009 lumbar spine MRI performed by Dr. Evans, who diagnosed "Degenerative bony and disc disease, with fairly prominent disc space narrowing and degenerative irregularity at the endplates, at L3-4, L4-5, and L5-S1."

* The Veteran's October 2009 statement describing his jumping injury in service, and reporting that "I have had problems with my back ever since that incident."

* The Veteran's February 2016 Board hearing testimony that his lumbar spine disorder "all started from where I jumped off a helicopter....We had to make three night drops....with so many people hurt, we still had our last drop so...they put us in a gym and we jumped off a ladder on sandbags and all I did was reinjure it again....it's given me problems ever since."  See transcript, pp. 19-20.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

9.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any claim remains denied, issue a SSOC and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


